Name: Council Regulation (EEC) No 800/85 of 26 March 1985 amending for the second time Regulation (EEC) No 1/85 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/4 Official Journal of the European Communities 29 . 3 . 85 COUNCIL REGULATION (EEC) No 800/85 of 26 March 1985 amending for the second time Regulation (EEC) No 1/85 fixing, for certain fish stocks and groups of fish stocks , provisional total allowable catches for 1985 and certain conditions under which they may be fished Whereas, pending further scientific advice on the conditions for sprat fishing in the Skagerrak and the Kattegat, there should be an extension of the deadline by which detailed rules must be laid down for fishing with small-meshed trawls, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas, under Article 3 of Regulation (EEC) No 170/83, the Council is required to fix the total allowable catch for each stock or group of stocks, the share available to the Community and the specific conditions for taking these catches ; whereas, under Article 4 of the same Regulation, the share available to the Community is to be distributed among the Member States ; Whereas Council Regulation (EEC) No 1 /85 (2), as amended by Regulation (EEC) No 97/85 (3), fixes for certain fish stocks and groups of fish stocks, provisi ­ onal total allowable catches for 1985 and certain conditions under which they may be fished ; Whereas the trilateral consultations with Norway and Sweden concerning reciprocal fishing rights and the conditions governing them, in the Skaggerak and Kattegat in 1985 have now been concluded ; whereas, consequently, it is possible to fix the total allowable catches for the stocks located in these waters ; Whereas the by-catch percentage for herring caught with small-meshed nets other than those caught during sprat fishing should be fixed for the Skagerrak and Kattegat ; Whereas the state of the herring stock in the Skagerrak and Kattegat makes it possible to increase the quantity available to the Community and to end the prohibition applied to fishing in this division for certain periods ; Article 1 Regulation (EEC) No 1 /85 is hereby amended as follows : 1 . Article 5 ( 1 ) (iv) is replaced by the following : '(iv) for herring, they are within the limits laid down in paragraph 2, or'; 2. Article 5 (2) is replaced by the following : '2 . In areas other than the Skagerrak, the Kattegat and the Baltic Sea (ICES divisions III b, c, d) it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with sprat only, does not exceed 10 % by weight of the total weight of herring and sprat combined . In areas other than the Baltic Sea, it shall be prohi ­ bited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with other species whether or not including sprat, does not exceed 5 % by weight of the total weight of the herring and other species combined.' ; 3 . Article 6 ( 1 ) is deleted ; 4. In the second subparagraph of Article 7 ( 1 ), '1 April 1985' is replaced by ' 15 June 1985'; 5. Annex I is amended as follows : (a) the figures relating to cod, haddock, whiting, plaice, herring and sprat stocks in the Skagerrak and the Kattegat (ICES division III a) shall be replaced by those shown in Annex I to this Regulation ; (') OJ No L 24, 27 . 1 . 1983, p . 1 . 0 OJ No L 1 , 1 . 1 . 1985, p . 1 . 0 OJ No L 13, 16 . 2. 1985, p. 5. 29 . 3 . 85 Official Journal of the European Communities No L 89/5 (b) the following footnotes are added : 6 . In Annex II the figures relating to herring stocks in the Skagerrak and the Kattegat (ICES division III a) shall be replaced by those shown in Annex II to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. '(16) Not including 2 000 tonnes allocated to Norway. (17) Excluding catches taken by Norway in the Norwegian fjords west of Lindesnes .' ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1985 . For the Council The President F.M. PANDOLFI No L 89/6 Official Journal of the European Communities 29 . 3 . 85 ANNEX I TACs by stock and by area for 1985  shares available to the Community (tonnes) Species ICES division or NAFO zone 1985 TAC Shares available to the Community for 1985 Cod Cod Haddock Whiting Plaice Plaice Sprat Herring III a Skagerrak III a Kattegat III a ; III b, c , d (EC zone) III a III a Skagerrak III a Kattegat III a III a 29 000 16 000 1 1 500 0 22 150Q 12 000Q 5 500 0 58 000 0 0 ( 17) 115 000 OH 23 920 9 650 9 930 19 650 11 280 4 950 38 150 (4) 49 500 ANNEX II (tonnes) Species Geographical region ICES division or NAFO zone Member State Quota 1985 Herring Skagerrak and Kattegat III a Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 48 720 (') 780 0 EEC total 49 500